DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/596,732 filed 10/08/2019. And Amendment filed 09/06/2022.
Claims 1-20 remain pending in the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 09/06/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaushal et al. (US Patent Application Publication 20110131163).

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 depends from itself.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is not clear what Applicants intent to mean by limitations “to predict at least one of the historical post-process measurements”, such as a question is raised: how its possible to predict historical/obtained/known data.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaushal et al. (US Patent Application Publication 20110131163). 
With respect to claims 1 (as best understood) Kaushal et al. teaches A method for controlling a manufacturing process in real-time during a current process step of the manufacturing process (paragraphs [0040], [0049]), the method comprising: 
obtaining historical post-process measurements taken on prior products of the manufacturing process (obtaining training data 358/information input as a priori data/stored/historical measurements from prior manufacturing process, including final inspection/post-process measurements (paragraphs [0046], [0055]; Fig. 3)); 
obtaining historical in-process measurements taken on prior workpieces during prior iterations of the current process step (obtaining training data 358/information input as a priori data/stored/historical measurements from prior manufacturing process, including critical dimensions/CD/in-process measurements (paragraphs [0046], [0055]; Fig. 3)); 
training a neural network to predict at least one of the historical post-process measurements in response to the corresponding historical in-process measurements and in response to a subset of the historical post-process measurements that preceded the at least one of the historical post-process measurements to be predicted (using/in response obtained  training data 358/information input to train the learning system 360 to predict  a system failure, wherein historic data/diversity of knowledge is used (paragraphs [0046], [0045], [0107], [0048])); 
obtaining present in-process measurements on a present workpiece during the current process step (obtaining the current data/in-process measurement (paragraphs [0068], [0071])); 
predicting a future post-process measurement for the present workpiece, by providing the present in-process measurements and the historical post-process measurements as inputs to the neural network (predicting a system failure/post-process measurement, wherein historic data/diversity of knowledge and currently measured data/collected data/in-process measurement is used (paragraphs [0062], [0061], [0073])); and 
adjusting at least one controllable variable of the manufacturing process in response to the prediction of the future post-process measurement (generating optimization plans to control process variables (paragraphs [0071]-[0073], [0047], [0048])).
With respect to claim 8 (as best understood) Kaushal et al. teaches limitations similar to claim 1, including A non-transitory computer readable medium embodying computer executable instructions which when executed by a computer cause the computer to facilitate a method for controlling a manufacturing process in real-time during a current process step of the manufacturing process (computer system implementation comprising memory/computer-readable media  storing executable software/instructions  (paragraphs [0006], [0032], [0152], [0054])).
With respect to claim 14 (as best understood) Kaushal et al. teaches limitations similar to limitations of claim 1, including A process control system comprising: a memory embodying computer executable instructions; and at least one processor, coupled to the memory, and operative by the computer executable instructions to facilitate a method for controlling a manufacturing process in real-time during a current process step of the manufacturing process (computer system implementation comprising memory/computer-readable media  storing executable software/instructions  (paragraphs [0006], [0032], [0152], [0054])).
With respect to claims 2-7, 9-13, 15-20 Kaushal et al. teaches:
Claims 2, 9, 15: wherein the neural network incorporates a first long short term memory layer that takes as inputs the present in-process measurements, and that produces as an output a naïve prediction of the future post-process measurement (paragraphs [0067], [0065], [0046]).
Claims 3, 10, 16: wherein the neural network incorporates a second long short term memory layer that takes as inputs historical post-process measurements and the naïve prediction of the post-process measurement, and that produces as an output an informed prediction of the future post-process measurement (paragraphs [0006], [0063], [0067], [0046]).
Claims 4, 11, 17: wherein the naïve prediction comprise a first naïve prediction and wherein the neural network incorporates a second long short term memory layer that takes as inputs in-process measurements from a previous process step that preceded the current process step on the present workpiece, and that produces as an output a second naïve prediction of the future post-process measurement (paragraphs [0070], [0144], [0107], [0046]).
Claims 5, 12, 18: wherein the neural network incorporates a third long short term memory layer that takes as inputs the first naïve prediction, the second naïve prediction, and historical post-process measurements, and that produces as an output an informed prediction of the future post-process measurement (paragraphs [0063], [0065], [0046]).
Claims 6, 13, 19: wherein adjusting the at least one controllable variable includes repeatedly obtaining at least one in-process measurement and predicting the future post-process measurement (paragraph [0047], [0098]).
Claims 7, 20: wherein adjusting the at least one controllable variable includes changing the at least one controllable variable consistent with an empirical error function for the future post-process measurement relative to the at least one controllable variable (paragraphs [0047], [0099]).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
09/12/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851